Citation Nr: 1617602	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  The Veteran had further Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the November 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current back disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1121, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims a current low back disability is due to trauma from parachute jumps during active service.  Service personnel records confirm that he received a parachutist badge in service.  He has a current diagnosis of degenerative disc disease and stenosis of the lumbar spine.  At issue is whether his current disability is related to active service.

The Veteran's service treatment records do not document any injury to the Veteran's back or spine, but do show that in January 1958, he was seen for muscle fatigue associated with low thoracic scoliosis.  At a July 1958 separation physical, no disability or the back or spine is noted.  An August 1962 reenlistment examination as part of the Veteran's Reserve service was also negative for any back or spine disability.  

Post-service, there is no evidence that the Veteran was treated for any back or spine condition within one year of service, or indeed, for decades after separation from service.  

The Veteran was treated at Select Physical Therapy in May 2008 for low back pain.  At that time, he described a gradual onset of pain eight months ago, but also reported receiving physical therapy three years ago.

A July 2008 letter to the Veteran's primary care physician, Dr. J.H. from Kansas City Neurology Associates regarding referral for lumbar spinal stenosis and degenerative joint disease notes that the Veteran developed lumbago ten to fifteen years ago, "not surprisingly" as he was on his feet working as a barber for decades.  The letter further noted that the Veteran denied any history of trauma to the back.  

Clinical notes from Dr. J.G. show that the Veteran was seen in October and November 2010 for complaints of back pain in the lumbar spine area of approximately two years duration.  The Veteran denied any precipitating injury or event.

A December 2012 treatment record from Dr. J.H. notes that the Veteran's diagnosed degenerative disc and facet joint changes "can result from trauma endured years prior to the diagnosis." 

In December 2011, the Veteran was afforded a VA examination of his back.  At that time, the Veteran reported that he participated in 38-43 parachute jumps during his active service and while stationed in Germany, injured his back when a strong wind dragged his chute through a wooded area.  He did not report the injury.  He did not have any worsening of his symptoms until the late 1990s, when he began seeking treatment from orthopedic specialists and neurosurgeons.  The Veteran also reported that he worked as a barber since 1969 and was on his feet for extended periods of time.  He was working part-time until he had lumbar fusion surgery approximately five weeks prior to the examination.  

He was diagnosed with scoliosis, as well as degenerative disc disease of the lumbar spine and lumbar spinal stenosis.  The examiner opined that it is less likely than not that the Veteran's current lumbar spine disability is related to his January 1958 complaint of muscle fatigue secondary to low thoracic scoliosis, explaining:

The vet's back pain did not become symptomatic until past 10-15 years as noted by his doctor , who also acknowledged that he stood on his feet for many hours while he worked as a barber for decades.  The incident noted in 1958 was not of enough significance to cause problems to the back.  He has scoliosis of the thoracic spine, his spine condition currently affects the lumbar spine.  He did not have complaints until past 10-15 years and it has been several decades since serving in the military.  Since the vet had a temporal gap of over 40 years since the complaint in 1958 and 1999, it is not likely that the original injuries in the military are causally related in any way to his back condition.

In a December 2015 addendum medical opinion, the December 2011 VA examiner, L.G., further concluded that the Veteran's lumbar spine disability was less likely than not caused by or related to his parachute jumps in service.  She noted that there is no clinical evidence of trauma to the back secondary to injury and the Veteran's back pain did not become symptomatic until he was in his 60s.  She cited to evidence that more than 90% of older adults (65 years old) have some level of degenerative disc and facet pathology regardless of pain status in concluding that the Veteran's condition is most likely age related.

In January 2016, Dr. L.T. elaborated on L.G.'s opinions while concurring with her in concluding that it is less likely than not that the Veteran's current lumbar spine disability is related to his active military service.

As an initial matter, she stated that the lumbosacral region of the spine is anatomically independent from the thoracic region and therefore it is unlikely that the Veteran's current lumbar spine pathology is related to his mild thoracic scoliosis.  

She further observed that although ground impact is a potential source of parachuting injuries, given the absence of any clinical evidence of a back condition for more than three decades after service, any relationship between the Veteran's current lumbar spine disability and his activities in service is purely speculative.  

Dr. L.T. explained that the relationship between degenerative disc disease and aging, as well as the relationship between prolonged standing and low back pain, are well documented in medical literature (to which she cited) and concluded that it is at least as likely as not that the Veteran's current lumbar spine disability was caused by, related to, and/or aggravated by the natural aging process, as well as the Veteran's post-service occupation.  

Based on the above evidence, entitlement to a back disability must be denied.  

While the Veteran has reported in statements to VA, including his July 2012 notice of disagreement and at his December 2011 VA examination, that his low back condition began in service, his testimony is not supported by the other evidence of record.  Service treatment records do not document any injury to the back or spine and the only reference to the Veteran's back in service is a complaint of muscle fatigue which is attributed to thoracic scoliosis.  Post-service private treatment records show that the Veteran has repeatedly denied any trauma to his back and reported onset of his current condition decades after separation from service, contradicting his current allegations.

Because of the Veteran's inconsistencies regarding when he first started experiencing low back problems, the Board does not consider him a reliable historian and gives greater weight to the contemporaneous medical evidence, rather than statements made by the Veteran decades after service.  

Importantly, by finding a lack of accuracy, or unreliable historical account, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events from decades ago.  This is consistent with the view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

Furthermore, due to the complex nature of low back pathology, the Board finds that the opinions of the VA medical examiners weigh strongly against the Veteran's claim.  The December 2011 and January 2016 VA examiners concluded that the Veteran's current lumbar spine disability is less likely than not related to either the thoracic scoliosis noted in service or his parachute jumping.  The January 2016 VA examiner instead found that the Veteran's current condition was more likely due to age-related degenerative changes and stress from working on his feet for decades as a barber.  

While a clinical report from the Veteran's primary care physician, Dr. J.H., noted that the type of degenerative changes the Veteran suffers from can be caused by trauma, he made no finding that the Veteran's lumbar spine disability is at least as likely as not related to an in-service trauma.  The issue is not whether it is possible that the Veteran's current low back disability is due to trauma from his parachute jumps, but whether it is probable, that is, at least as likely as not.  In this case, the absence of any documented injury in service or complaints of back problems for decades after service, as well as the Veteran's post-service occupation, support the VA examiners' conclusions.  The Veteran did not seek treatment for his low back problems until he had reached an age when age-related degenerative changes are common and he worked at a job that required prolonged standing for decades.  While the trauma to the musculoskeletal system from a parachute jump is admittedly more dramatic that the stress on the Veteran's joints while working as a barber, the stress of the Veteran's occupation was more frequent and prolonged, occurring on a daily basis for decades.  

The Veteran has not submitted any medical evidence that contradicts the conclusions of the VA examiners, and while he is undoubtedly sincere in his belief that his current low back problems are related to his military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the Board finds that the question of whether the Veteran currently has degenerative disc disease of the lumbar spine due to his parachute jumping in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).
 
The Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in October 2010, prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


